Citation Nr: 1705224	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left foot disorder.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO denied the Veteran's request to reopen claims of entitlement to service connection for degenerative joint disease of the metatarsophalangeal joints of both feet.  

In September 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing is of record.

The issues of entitlement to service connection for left and right foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the October 2005 rating decision denying entitlement to service connection for degenerative joint disease of the metatarsophalangeal joints of both feet is final.

2.  Evidence received since the October 2005 rating decision raises a reasonable possibility of substantiating these claims.  


CONCLUSIONS OF LAW

1. The October 2005 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left foot disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2.  The October 2005 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right foot disorder has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination on these issues, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran contends that she has left and right foot disorders that had their onset during her active duty service.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The Veteran was previously denied entitlement to service connection for degenerative joint disease of the metatarsophalangeal joints of both feet in an October 2005 rating decision by the RO.  The Veteran's claim was denied based on a lack of evidence of onset during her active service or within one year thereafter.  The Veteran did not perfect an appeal to the October 2005 rating decision and did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202; see also Buie v. Shinseki, 24 Vet. App. 242 (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The RO's denial of the claims is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.  

Since the October 2005 rating decision, the Veteran testified at a September 2010 hearing before a Decision Review Officer that the onset of her symptoms was shortly after she completed basic training.  She described her efforts to treat her symptoms on her own during active duty service.  VA has also received a May 2016 statement from the Veteran's mother, reporting her observations of the Veteran's symptoms upon return from active duty service.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low or when it triggers VA's duty to assist by providing an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  These lay statements relate to the issue of onset in service and were not previously considered in the October 2005 rating decision; as such, they relate to unestablished facts necessary to substantiate the claims.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the record now contains more evidence pertinent to the issue of onset in service than it did in October 2005, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claims.  As this evidence raises a reasonable possibility of substantiating the claims, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claims are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left foot disorder is reopened.  The appeal is allowed to this extent.

New and material evidence having been received, the claim of entitlement to service connection for a right foot disorder is reopened.  The appeal is allowed to this extent.


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's post-service medical records indicate a history of diagnosed foot disorders including arthritis and hallux valgus.  The Veteran has contended that her symptoms had their onset shortly after she completed basic training and have persisted to the present.  She has also submitted a lay statement from her mother, attesting to her observation of the Veteran's symptoms upon return from active duty service.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and an examination is necessary.  

The Board notes that the Veteran's service treatment records do not mention a report of or treatment for a foot disorder.  The examiner should be advised that, although VA can weigh a lack of contemporaneous medical evidence against the Veteran's lay statements regarding onset in service, it cannot dismiss those statements solely on the basis of a lack of corroboration in treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).    

In addition, during the September 2010 hearing, the Veteran testified that she received treatment for her foot disorders from private providers, beginning in the 1980s.  On remand, the AOJ should attempt to obtain the Veteran's treatment records from those providers.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with release forms so that she may identify any pertinent private treatment records that might be outstanding, particularly those from the 1980s.  If she returns the requested information, attempt to obtain the records and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  

2.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any left or right foot disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current left or right foot disorder had its origin in service; or is related to the Veteran's active service; or, if arthritis is diagnosed, began within one year after separation from service.

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  The examiner is advised that the absence of corroborating clinical records may not be the sole determinative factor.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


